EXHIBIT 10.3
 
LOCK-UP AGREEMENT
 
April 30, 2010
 
 
Gentlemen:


Reference is hereby made to the Agreement and Plan of Merger, dated as of April
30, 2010 (the “Merger Agreement”), by and among Pioneer Power Solutions, Inc., a
Delaware corporation (the “Parent”), and JEI Acquisition Corp., a Delaware
corporation (“Merger Sub”), Jefferson Electric, Inc., a Delaware corporation
(the “Company”), and Thomas Klink, as the Company Stockholder, pursuant to which
Merger Sub has been merged with and into the Company with the Company as the
surviving corporation (the “Merger”).  All of the terms used, but not otherwise
defined, in this agreement shall have the same respective meanings as utilized
in the Merger Agreement.
 
The undersigned, Thomas Klink (the “Company Stockholder”), was, prior to the
Effective Time, the sole stockholder and owner of all of the Shares of the
Company Common Stock. At the Effective Time, all of such Shares of Company
Common Stock have been cancelled, and in exchange therefor, the Company
Stockholder is entitled to receive 486,275 shares of Parent Common Stock
constituting the Merger Consideration.  The Company Stockholder will benefit
directly and indirectly from the consummation of the Merger under the Merger
Agreement.  As a condition to the obligations of Parent and Merger Sub under the
Merger Agreement, the Company Stockholder is required to execute this letter
agreement regarding the lock-up of all of the shares of Parent Common Stock
received by the Company Stockholder as Merger Consideration pursuant to the
Merger Agreement.
 
1.          As a material inducement to Parent and Merger Sub to enter into the
Merger Agreement, and as a condition to the obligations of Parent and Merger Sub
under the Merger Agreement, and in recognition of the benefit that the Merger
will confer upon the Company Stockholder, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company Stockholder hereby agrees, for the benefit of Parent, that during the
period commencing as of the Effective Time and ending eighteen (18) months
thereafter (i.e., on October 31, 2011) (the “Lock-Up Period”), the Company
Stockholder shall not, without the prior written consent of Parent: (i) offer,
sell, offer to sell, contract to sell, hedge, pledge, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or sell (or announce any offer, sale, offer of
sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any of the shares of Parent Common Stock received by the Company
Stockholder as Merger Consideration (the “Merger Consideration Shares”), or any
securities into or for which any of the Merger Consideration Shares may be
converted, exercised or exchanged, whether by operation of law or otherwise; or
(ii) enter into any swap or other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any of the Merger Consideration Shares (whether any such swap or
other transaction described in clause (i) or (ii) above is to be settled by
delivery of any of the Merger Consideration Shares).
 

--------------------------------------------------------------------------------


 
The parties further acknowledge and agree that the foregoing restriction shall
preclude the Company Stockholder from engaging in any hedging or other
transaction which is designed to, or which reasonably could be expected to or
result in a sale or disposition of the Merger Consideration Shares, even if such
Merger Consideration Shares would be disposed of by any party other than the
Company Stockholder.  Such prohibited hedging or other transactions would
include, without limitation, any short sale or any purchase, sale or grant of
any right (including, without limitation, any put or call option) with respect
to any of the Merger Consideration Shares, or with respect to any security that
includes, relates to or derives any significant part of its value from such
Merger Consideration Shares.
 
2.           Notwithstanding the foregoing, the Company Stockholder may transfer
any of the Merger Consideration Shares: (i) as a bona fide gift, provided that,
prior to such transfer, the donee thereof agrees in writing to be bound by the
restrictions set forth in this agreement; (ii) to any trust, partnership,
corporation or other entity formed for the direct or indirect benefit of the
Company Stockholder or his immediate family (as defined below), provided that,
prior to such transfer, a duly authorized officer, representative or trustee of
such transferee agrees in writing to be bound by the restrictions set forth in
this agreement, and provided further that any such transfer shall not involve a
disposition for value; or (iii) if such transfer occurs by operation of law,
such as rules of descent and distribution, statutes governing the effects of a
merger or a qualified domestic order; provided that, prior to such transfer, the
transferee agrees in writing that such transferee is receiving and holding any
of the Merger Consideration Shares subject to the provisions of this agreement.
For purposes hereof, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.


In order to enable the aforesaid covenants to be enforced, the Company
Stockholder hereby consents to the placing of legends and/or entry of stop
transfer instructions or orders with Parent’s transfer agent in respect of any
Merger Consideration Shares.


3.           Following the Effective Time and for the duration of the Lock-Up
Period, the Company Stockholder shall at all times maintain good and marketable
title to all of the Merger Consideration Shares, free and clear of all liens,
encumbrances and claims whatsoever.


4.           The parties hereby acknowledge and agree that, pursuant to the Bank
Loan Amendment, following the Effective Time, all of the Parent Common Stock
issued to the Company Stockholder as Merger Consideration shall be subject to
certain Permitted Liens granted to the Bank as set forth therein (the “Permitted
Bank Lien”).  Notwithstanding anything to the contrary contained in this
agreement, the grant of such Permitted Bank Lien in respect of the Parent Common
Stock following the Effective Time and during the Lock-Up Period hereunder shall
not in any manner whatsoever constitute a violation of any of the provisions of
this agreement relating to a pledge of the shares of such Parent Common Stock or
otherwise.
 
2

--------------------------------------------------------------------------------


 
5.          This agreement shall in all respects be governed by, and construed
in accordance with, the applicable laws of the State of Delaware, U.S.A.,
without giving effect to principles of conflicts of law.  Each party hereto
irrevocably and unconditionally consents to submit the exclusive jurisdiction of
the United States District Court for the Southern District of New York, or if
jurisdiction in such court is lacking, any court of the State of New York of
competent jurisdiction sitting in New York City, in connection with any action,
suit or proceeding arising out of or relating to this agreement and the
transactions contemplated hereby, and agrees that service of process may be made
in any manner acceptable for use in such New York courts.  Each party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this agreement and/or the
transactions contemplated hereby, in the above New York courts, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.  The parties hereby expressly
waive the right to any jury trial in any action or proceeding involving this
Agreement.


6.           The parties hereby acknowledge and agree that this agreement is
irrevocable and shall be binding upon the Company Stockholder and his heirs,
legal representatives, successors and permitted assigns.  This Agreement and/or
any right, title or interest hereunder shall not be assigned by the Company
Stockholder without the prior written consent of Parent and/or the Company.


7.           This agreement may be amended or modified only by a written
agreement executed by all of the parties hereto.


8.           This agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  The facsimile signature of any party to this agreement shall
have the same effect as a manual signature.
 
9.           This agreement will become a binding agreement among the parties as
of the date hereof and will terminate on the expiration date of the Lock-Up
Period (i.e., on October 31, 2011).


 
[Balance of page is intentionally left blank. Please continue to signature
page.]
 
3

--------------------------------------------------------------------------------



 



  Very truly yours,               /s/ Thomas Klink    
Thomas Klink
                  Address:          
2323 Ridgewood Road
Grafton, Wisconsin 53024
         


 
ACCEPTED AND AGREED:
 
PIONEER POWER SOLUTIONS, INC.
 
 

By:  /s/ Nathan J. Mazurek        
 
   
 
 

 
JEFFERSON ELECTRIC, INC.


 

By:  /s/ Thomas Klink        
 
   
 
 

 
 
4 

--------------------------------------------------------------------------------

 